Citation Nr: 1759545	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for an acquired psychiatric disorder to include a depressive disorder and an anxiety disorder.

2.  Entitlement to service connection for migraine headaches to include as secondary to service-connected disabilities.    


WITNESSES AT HEARING ON APPEAL

The Veteran and her son


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.   

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and her son testified before the undersigned Veterans Law Judge at a hearing in April 2017.  A transcript of the hearing is associated with the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations of her mental health and migraines in February 2012.  Since that time, the Veteran has submitted additional evidence including testimony indicating that her service-connected mental disability has worsened and that her migraines are related to her mental disability.  See, e.g. April 2017 hearing testimony; Veteran's December 2012 Letter of Resignation.  The record shows that the Veteran resigned from her job as a result of her disabilities and was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective January 11, 2013.  See February 2015 Rating Decision.  The prior VA examinations of record do not address the worsening condition and do not address whether the Veteran's migraines are caused or aggravated by the Veteran's service-connected disabilities.  Accordingly, the AOJ should obtain any relevant outstanding treatment records and afford the Veteran new examinations of her mental disabilities and migraines.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should request the assistance of the Veteran in identifying any outstanding private or VA treatment records relevant to her claims.  The AOJ should contact all VA treatment facilities where the Veteran has received relevant treatment and request any current records.  The AOJ should make reasonable attempts to obtain all outstanding, identified relevant records and associate them with the claims file.  

2. After associating all identified relevant outstanding evidence with the Veteran's claims file, the AOJ should afford the Veteran VA examinations of her mental health and migraines with an appropriate examiner(s).  The examiner(s) should be provider with complete copies of the Veteran's claims file to include this remand order.  The examiner(s) is asked to follow these directives:

a) The VA examiner(s) should evaluate the current severity of the Veteran's service-connected mental disabilities.  The examiner(s) should carefully consider the Veteran's lay statements regarding her worsening condition and the effects of such condition on her occupational and social functioning.  

b) The VA examiner(s) should opine whether it is least as likely as not (a 50 percent or greater probability) that the Veteran's migraine headaches are caused by the Veteran's service-connected disabilities to include her mental disorders and a right foot disability.  Please explain why or why not.

The VA examiner(s) should opine whether it is least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches have been permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected mental disorders or her right foot disability.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disabilities, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

3. After completing the above actions and any other necessary development, the claims must be readjudicated.  If a claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




